Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
Groups I and II are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election of Group III was made without traverse in the reply filed on 1/19/2022.
Drawings
The drawing disclosure is objected to for the following reasons:
Applicant submitted replacement sheets on 1/19/2022. These figures are objected to because they do not maintain the original Hague labels nor do they follow the rules for Hague figure labels which are required under Hague. Additionally, they are of poorer quality than the originally filed figures. Applicant must submit new figures. It is recommended that you replace the figures filed on 1/19/2022 with the originally filed figures 3.1- 3.7 filed on 10/30/2020. 
Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 3.1, 3.2, 3.3, etc. for the elected design) (see 37 CFR 1.1026 and MPEP 2909.02) 
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
Title
Based on the title used in the claim the Examiner understands the title of the elected embodiment to be:  “Footwear”
Specification
The Specification is objected to for the following reasons:
A. The specification must be amended in accordance with the election and the drawing objection to provide figure labels for figures 3.1- 3.7. Further, amended descriptions should read on the title used in the claim.
B. The broken lines shown in the figures on the bottom of the sandal must be described in order to avoid a rejection under 35 USC 112(a) and (b). MPEP 1503.02(III). A descriptive statement is required and must be inserted into the specification following the figure descriptions and preceding the claim. For example:
--The broken lines shown in the figures depict portions of footwear and form no part of the claim. --
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). 
The references cited but not applied are considered cumulative art related to the claimed design.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915